 



Exhibit 10.60

STATE AUTO FINANCIAL CORPORATION

AMENDED AND RESTATED

EQUITY INCENTIVE COMPENSATION PLAN

Background Information

      The directors and shareholders of State Auto Financial Corporation, an
Ohio Corporation (the “Company”), previously approved the Company’s 2000 Stock
Option Plan (the “2000 Plan”) to provide for stock option awards to key
employees of the Company and its affiliates in order to more closely align the
interests of the recipient key employees with the interests of Company’s
shareholders. The 2000 Plan is hereby amended and restated in its entirety and
renamed the Amended and Restated Equity Incentive Compensation Award Plan (the
“Plan”).

Section 1. Purposes of Plan

      The Plan is intended to advance the interests of the Company and its
shareholders by enhancing the ability of the Company and its subsidiaries to
attract and retain highly qualified key employees and by providing additional
incentives and compensation to such employees to achieve the Company’s long-term
business plans and objectives. The Plan is also intended to encourage and enable
key employees to participate in the Company’s future prosperity and growth by
providing the participants with incentives and compensation based on the
Company’s performance, development and financial success. The Plan is not
intended to be, and shall not be construed as, a deferred compensation plan.

      These purposes will be achieved by granting to key employees equity-based
awards (the “Awards”) under the Plan in the form of: (A) Incentive Stock Options
(“ISOs”), which are intended to qualify under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”); (B) stock options which are not
intended to qualify as ISOs (“NQSOs”) (ISOs and NQSOs are referred to together
hereinafter as “Stock Options”); (C) common shares of the Company (the
“Shares”), which will be subject to a vesting schedule based on the recipient’s
continued employment (“Restricted Shares”); (D) Shares which will be subject to
a vesting schedule based on certain performance objectives (“Performance
Shares”), (E) Performance Units as described in Section 9, and (F) Other
Stock-Based Awards as described in Section 10. For purposes of this Plan, the
terms “parent” and “subsidiary” mean “parent corporation” and “subsidiary
corporation” respectively, as those terms are defined in Code Section 424.

Section 2. Administration

      The Plan shall be administered by a committee (the “Committee”) which
shall be the Compensation Committee of the Company’s Board of Directors (the
“Board”). The members of the Committee shall serve at the pleasure of the Board,
which may remove members from the Committee or appoint new members to the
Committee from time to time and members of the Committee may resign by written
notice to the Chairman of the Board or the Secretary of the Company. The members
of the Committee shall not be eligible to participate in the Plan while serving
on the Committee, and each member shall be a “non-employee director” within the
meaning of Rule 16b-3, as amended,

1



--------------------------------------------------------------------------------



 



under the Securities Exchange Act of 1934 (the “Exchange Act”). Additionally,
each member of the Committee shall be an “outside director” within the meaning
of Code Section 162(m).

      Unless otherwise determined by the Board, the Committee shall have full
and final authority to administer the Plan in accordance with its terms,
including, without limitation, authority, to the extent not inconsistent with
the specific provisions of the Plan, to: (A) interpret all provisions of the
Plan consistent with law; (B) designate the key employees to receive Awards
under the Plan (such recipients, “Participants”); (C) determine the frequency of
Awards; (D) determine the number and type of Awards to be granted to each key
employee; (E) determine the terms and conditions, not inconsistent with the
terms hereof, of any Award, including without limitation, time and performance
restrictions; (F) prescribe the form and terms of instruments evidencing any
Awards granted under this Plan; (G) determine the vesting requirement, if any,
for Awards; (H) make special Award grants when appropriate; (I) adopt, amend and
rescind general and special rules and regulations for the Plan’s administration
including administrative rules, guidelines and practices governing the Plan as
it shall, from time to time, deem advisable; (J) direct employees of the
Company, its parent and subsidiary corporations, and advisors to prepare such
materials or perform such analyses as the Committee deems necessary and
appropriate; (K) interpret the terms and provisions of the Plan and any Award
granted and any agreements relating thereto; (L) make all other determinations
necessary or advisable for the administration of this Plan; and (M) take any
other actions the Committee considers appropriate in connection with, and
otherwise supervise the administration of, the Plan.

      The Committee may designate selected Committee members or certain
employees of the Company to assist the Committee in the administration of the
Plan and may grant authority to such persons to execute documents on behalf of
the Committee.

      Any interpretation or administration of the Plan by the Committee, and all
actions of the Committee, shall be made in the Committee’s sole discretion and
shall be final, binding and conclusive on the Company, its shareholders, its
parent and subsidiary corporations, and all Participants in the Plan, their
respective legal representatives, successors and assigns, and upon all persons
claiming under it through any of them.

      Service on the Committee shall constitute service as a member of the Board
of Directors of the Company, so that members of the Committee shall be entitled
to indemnification, reimbursement and other protections as directors of the
Company as set forth in the Company’s Amended and Restated Articles of
Incorporation and Amended and Restated Code of Regulations, as each may be
further amended from time to time, as set forth in the Indemnity Agreements
between the Company and each of its directors, and additionally as provided, and
to the full extent not prohibited, by law.

 

Section  3.  Eligibility and Factors to be Considered in Granting Awards

      The employees eligible to receive Awards under the Plan (“Eligible
Employees”) shall include only employees of the Company or its parent or
subsidiary corporations who are executive, administrative, professional, or
technical personnel who, in the opinion of the Committee, have responsibilities
affecting the management, development, or financial success of the Company or
one or more of its subsidiaries or other affiliated entities. No director of the
Company who is not also an employee of the Company or its subsidiary
corporations shall be eligible to participate in the Plan.

      In making any determination as to the employees to whom Awards shall be
granted, the Committee shall take into account, in each case, the level and
responsibility of the employee’s

2



--------------------------------------------------------------------------------



 



position, the level of the employee’s performance, the employee’s level of
compensation, the assessed potential of the employee and such other factors as
the Committee in its sole discretion shall deem relevant to the accomplishment
of the purposes of the Plan.

Section 4. Shares Subject to Plan

      The maximum aggregate number of common shares, without par value, of the
Company (“Shares”) which may be issued under the Plan shall be 3,500,000 Shares,
which shall include Shares subject to Awards granted under the 2000 Plan which
are outstanding as of the Effective Date (as defined in Section 11(P)). No more
than 33% of the Shares authorized for issuance under the Plan may be granted in
the form of Awards other than Stock Options.

      For each calendar year, the maximum number of Shares which may be granted
to Participants during that year in the form of Awards of Stock Options,
Restricted Shares and Performance Shares shall not exceed 1.5% of the total
number of Shares outstanding as of December 31 of the prior year. For each
calendar year, the maximum number of Shares which may be granted to any
individual during that year in the form of Awards of Stock Options, Restricted
Shares and Performance Shares shall not exceed 250,000 Shares.

      The Shares which may be issued under the Plan may be authorized but
unissued Shares or issued Shares reacquired by the Company and held as treasury
Shares. If any Shares subject to a Stock Option granted under the Plan or the
2000 Plan are forfeited by the holder thereof, or if any Restricted Shares or
Performance Shares granted under the Plan are forfeited by the holder thereof,
or if any Stock Option or other Award granted under the Plan or the 2000 Plan
terminates without a payment or transfer being made to the Award recipient in
the form of Shares, then such Shares shall again be available for distribution
in connection with future Awards under the Plan. If any Award granted under the
Plan expires or terminates for any reason without having been fully exercised,
the unpurchased Shares which had been subject to that Award shall again be
available for other Awards to be granted under the Plan. The aggregate number of
Shares shall be subject to adjustment under Section 11(A) of the Plan.

Section 5. Grant of Awards

      Any Awards may be granted alone or in addition to other Awards granted
under the Plan. Any Awards granted under the Plan shall be in such form as the
Committee may from time to time approve, consistent with the Plan, and the
provisions of Awards need not be the same with respect to each Participant.

      Each Award granted under the Plan shall be authorized by the Committee and
shall be evidenced by a written award agreement (the “Award Agreement”), in the
form approved by the Committee from time to time, which shall be dated as of the
date approved by the Committee in connection with the grant, signed by an
officer of the Company authorized by the Committee, and signed by the
Participant, and which shall describe the Award and state that the Award is
subject to all the terms and provisions of the Plan and such other terms and
provisions, not inconsistent with the Plan, as the Committee may approve. The
date on which the Committee approves the granting of an Award shall be deemed to
be the date on which the Award is granted for all purposes, unless the Committee
otherwise specifies. The granting of an Award under the Plan, however, shall be
effective only if and

3



--------------------------------------------------------------------------------



 



when a written Award Agreement is duly executed and delivered by or on behalf of
the Company and the Participant.

Section 6. Stock Options

      The Committee may, in its sole discretion and subject to the provisions of
the Plan, grant to Eligible Employees at such times as it deems appropriate,
Stock Options to purchase Shares. Stock Options granted under this Plan may be:
(i) Options which are intended to qualify as ISOs under Code Section 422; and/or
(ii) Stock Options which are not intended to qualify under Code Section 422.
Stock Options may be allotted to Eligible Employees in such amounts, subject to
the limitations specified in this Section and Sections 3 and 4 of the Plan, as
the Committee, in its sole discretion, may from time to time determine.

      Stock Options granted hereunder shall be evidenced by a Stock Option Award
Agreement executed as set forth in Section 5 above, containing such terms and
provisions not inconsistent with the terms of the Plan as are recommended and
approved from time to time by the Committee. Each Stock Option Award Agreement
shall be consistent with the Plan, including, without limitation, the following
provisions:



        (A) Exercise Price. The exercise price per Share at which each Stock
Option granted under the Plan may be exercised shall not be less than the Fair
Market Value per Share at the time such Stock Option is granted. In the case of
an Eligible Employee who owns Shares representing more than 10% of the total
combined voting power of all classes of the Company’s stock, or the stock of any
subsidiary, at the time an ISO is granted, the exercise price of the ISO shall
not be less than 110% of the Fair Market Value of the Shares at the time the ISO
is granted.           For the purposes of the Plan “Fair Market Value” means, as
of any given date, the following: (1) if the Company’s Shares are listed on a
national securities exchange at the time of granting a Stock Option, then the
Fair Market Value of each Share shall be no less than the average of the highest
and lowest selling price on such exchange on the date such Stock Option is
granted or, if there were no sales on said date, then on the next prior business
day on which there were sales; (2) if the Company’s Shares are traded other than
on a national securities exchange at the time of the granting of a Stock Option,
then the Fair Market Value of each Share shall be not less than the last sale
price as reported on the Nasdaq National Market System as of the close of the
regular trading day or the mean between the bid and asked price as reported on
the National Association of Securities Dealers as the case may be, on the date
the Stock Option is granted or, if there is no sale price or bid and asked price
on said date, then on the next prior business date on which there was a sale
price or bid or asked price.           If the Company’s Shares are not traded on
any security exchange or reported on the Nasdaq National Market System or by the
National Association of Securities Dealers, then the Committee shall exercise
its best judgment to make a good faith determination of the fair market value
per Share. Such determination shall include a valuation of the Company’s present
and future earnings capacity for the purpose of determining the fair market
value of a Share of the Company’s Shares as of a specified date. The value
determined shall be defined as the fair market value of a Share of stock for a
specified period of time as defined by the Committee.

4



--------------------------------------------------------------------------------



 





        The Committee retains the right to determine the price per Share at
which each NQSO granted under the Plan may be exercised, provided that no NQSO
shall be granted at less than Fair Market Value.           (B) Option Period and
Vesting. Stock Options granted under the Plan are exercisable at such time or
times as may be determined by the Committee (the “Vesting Date”). A Stock Option
shall be exercisable only with respect to the Shares which have become vested
pursuant to the terms of that Stock Option. Each Stock Option shall become
vested with respect to Shares subject to that Stock Option on such date or dates
and on the basis of such other criteria, including, without limitation, the
performance of the Company, as the Committee may determine, in its discretion,
and as shall be specified in the applicable Stock Option Award Agreement. The
Committee shall have the authority, in its discretion, to accelerate the time at
which a Stock Option shall be exercisable whenever it may determine that such
action is appropriate by reason of changes in applicable tax or other law or
other changes in circumstances occurring after the grant of such Stock Option.  
        A Stock Option granted under the Plan shall terminate, and the right of
the Participant (or the Participant’s estate, personal representative, or
beneficiary) to purchase Shares upon exercise of the Stock Option shall expire,
after the date determined by the Committee at the time the Stock Option is
granted (the “Expiration Date”). No Stock Option, however, may have a life of
more than ten years after the date the Stock Option is granted. In the case of a
Participant who owns stock representing more than 10% of the total combined
voting power of all classes of the Company’s stock, or the stock of any
subsidiary at the time an ISO is granted, the ISO may not have a life of more
than five years after the date on which it is granted. The date on which the
Committee approves the granting of a Stock Option shall be deemed the date on
which the Stock Option is granted, unless the Committee specifically designates
a different date on which the Stock Option shall be deemed to have been granted,
subject to Section 6(A) of the Plan.           (C) Exercise of Stock Options



        (1) By an Eligible Employee During Continuous Employment. Subject to
Section 6(E) below, during the lifetime of an Eligible Employee to whom a Stock
Option is granted, the Stock Option may be exercised only by the Eligible
Employee.           An Eligible Employee who has been continuously employed by
the Company or its subsidiaries since the date of the Stock Option grant is
eligible to exercise all Stock Options granted beginning on the Vesting Date, or
on the date on which the Stock Option is granted, whichever is later, and
continuing up to and including the Expiration Date. The Committee will decide in
each case to what extent leaves of absence for government or military service,
illness, temporary disability, or other reasons shall not for this purpose be
deemed interruptions of continuous employment.           (2) By a Former
Employee. If a Participant’s employment by the Company and its subsidiaries
terminates for any reason other than death, disability, or retirement (as each
is defined below) then (a) to the extent any Stock Option held by such
Participant is not vested as of the date of such termination, such Stock Option
shall automatically terminate on such date; and (b) to the extent any Stock
Option held by such Participant is vested as of the date of such termination,
such Stock Option may thereafter be exercised for a period of 90 days (or, with
respect to NQSOs, such longer period as the Committee may specify at or after

5



--------------------------------------------------------------------------------



 



  grant) from the date of such termination or until the expiration of the stated
term of such Stock Option, whichever period is shorter; provided that, upon the
termination of the Participant’s employment by the Company or its subsidiaries
for illegal conduct, any and all unexercised Stock Options granted to such
Participant shall immediately lapse and be of no further force or effect.    
      (3) In Case of Retirement. If a Participant who was granted a Stock Option
terminates employment due to retirement, as such term is defined in the State
Auto Insurance Companies Employee Retirement Plan, the Stock Option must be
exercised as follows: (a) ISOs must be exercised within ninety (90) days of such
termination (but no later than the Expiration Date) and (b) NQSOs must be
exercised on or before the Expiration Date. If the Participant should become
permanently and totally disabled, as defined in Code Section 22(e)(3), or die
within the aforementioned 90-day period following termination due to retirement,
the provisions contained in Section 6(C), paragraphs 4 and 5 hereof
respectively, shall apply. Notwithstanding Section 6(B), all Stock Options
previously granted to the Participant may be immediately exercised by a
Participant whose employment terminates due to retirement prior to the Vesting
Date.           (4) In Case of Permanent and Total Disability. If a Participant
who was granted a Stock Option terminates employment with the Company and its
subsidiaries because of permanent and total disability, as defined in Code
Section 22(e)(3), such Stock Option must be exercised as follows: (a) ISOs must
be exercised within one year of such termination (but no later than the
Expiration Date) and (b) NQSOs must be exercised on or before the Expiration
Date. If the Participant should die within the aforementioned one-year period
following termination due to such permanent and total disability, the provisions
contained in Section 6(C), paragraph 5 hereof, shall apply. Notwithstanding
Section 6(B), all Stock Options previously granted to the Participant may be
immediately exercised by the Participant who becomes permanently and totally
disabled, as defined in Code Section 22(e)(3), prior to the Vesting Date.    
      (5) In Case of Death. If a Participant who was granted a Stock Option
dies, such Stock Options must be exercised as follows: (a) ISOs must be
exercised within one year of such death (but no later than the Expiration Date)
and (b) NQSOs must be exercised on or before the Expiration Date, provided that
if such Participant dies with less than ninety (90) days remaining prior to the
Expiration Date, the estate or successor(s) in interest of such Participant
shall have a period of 180 days from the date of death of such Participant to
exercise such Stock Option, regardless of the Expiration Date.          
(6) Sequential Exercise Requirement. ISOs and NQSOs may be exercised in any
order the Participant may deem appropriate.           (7) Termination of Stock
Options. A Stock Option granted under this Plan shall be considered terminated
in whole or in part, to the extent that, in accordance with the provisions of
this Plan, it can no longer be exercised for Shares originally subject to the
Stock Option. Except as otherwise permitted by the Committee in its sole
discretion, no Stock Option held by a transferee of a Participant pursuant to
Section 6(E)(3), below, shall remain exercisable for any period of time longer
than would otherwise be permitted under

6



--------------------------------------------------------------------------------



 



  Sections 6(C)(2),(3),(4) and (5) without specification of other periods by the
Committee as provided therein.



        (D) Method of Exercise. Any Stock Option granted hereunder shall be
exercisable at such times and under such conditions as shall be permissible
under terms of the Plan and of the Stock Option Award Agreement between the
Company and the Participant.           Each Stock Option granted under this Plan
shall be deemed exercised, in whole or in part, when the Participant shall
indicate the decision to do so by written notice delivered in person or by
facsimile or electronic transmission or by certified mail to the Secretary of
the Company. The notice shall state the election to exercise the Stock Option,
the number of Shares with respect to which it is being exercised, the person in
whose name the stock certificate or certificates is to be registered and the
address and Social Security Number of such recipient. The notice shall be signed
by the person or persons entitled to exercise the Stock Option and, if the Stock
Option is being exercised by any person or persons other than the Participant,
be accompanied by proof, satisfactory to legal counsel of the Company, of the
right of such person to exercise the Stock Option. The Participant shall at the
same time tender to the Company payment in full, in cash or by certified bank
cashier’s or teller’s check, for the Shares for which the Stock Option is
exercised and shall comply with such other reasonable requirements as the
Committee may establish, pursuant to Section 11(D) of the Plan. These provisions
shall not preclude exercise of, or payment for a Stock Option by any other
proper legal method specifically approved by the Committee, including, but not
limited to, the constructive delivery or actual delivery of eligible,
unrestricted Shares with a Fair Market Value equal to the total option price at
the time of exercise in accordance with rules and procedures prescribed or
approved by the Committee.           Except as otherwise set forth in any
agreement between the Participant and the Company with respect to the Stock
Option, as approved by the Committee, no person, estate or other entity shall
have any of the rights of the shareholder with reference to Shares subject to a
Stock Option until a certificate for the Shares has been issued by the Company.
          A Stock Option granted under this Plan may be exercised for any lesser
number of Shares than the full amount for which it could be exercised. Such a
partial exercise of a Stock Option shall not affect the right to exercise the
Stock Option from time to time in accordance with this Plan for the remaining
Shares subject to the Stock Option. The Stock Option may be exercised only with
respect to full Shares and no fractional Shares of common stock shall be issued
upon exercise of the Option.           (E) Non-Transferability. Except as
provided in this paragraph, no Stock Option granted to an Eligible Employee
under the Plan shall be transferable other than by will or the laws of descent
and distribution and shall be exercisable during the Participant’s lifetime only
by such Participant, or the Participant’s legal representative. Any attempted
transfer (other than as provided in this paragraph) shall be null and void.
Without limiting the generality of the foregoing, (1) ISOs may be transferred
only upon the Participant’s death and only by will or the laws of descent and
distribution and, in the case of such a transfer, shall be exercisable only by
the transferee or such transferee’s legal representative, (2) NQSOs may be
transferred by will or the laws of descent and distribution and, in the case of
such a transfer, shall be exercisable only by the transferee or such
transferee’s legal representative, and (3) the Committee may, in its sole
discretion and in the manner established by the Committee, provide for the
irrevocable transfer,

7



--------------------------------------------------------------------------------



 



  without payment of consideration, of any NQSO by a Participant to such
Participant’s parent(s), spouse, children, grandchildren, nieces, or nephews or
to the trustee of a trust for the principal benefit of one or more such persons
or to a partnership whose only partners are one or more such persons, and, in
the case of such transfer, such NQSO shall be exercisable only by the transferee
or such transferee’s legal representative. In addition, NQSOs and, if permitted
by applicable law, ISOs may be transferred pursuant to Qualified Domestic
Relations Orders, as defined in Code Section 414(p), to a Participant’s former
spouse. Any such Stock Option which is transferred shall continue to be subject
to all provisions and conditions of the Plan and the Stock Option Award
Agreement applicable to the Stock Option prior to its transfer, including
without limitation, vesting requirements, restrictions on transferability and
limitations on exercise following termination of employment or death or
disability, provided that the person receiving the transfer shall have the same
right to exercise as the Participant who transferred the Option, notwithstanding
Section 11(D) to the contrary. Notwithstanding the foregoing, the Committee
shall only have authority to grant Stock Options which may be transferred
pursuant to this Section if it is reasonably satisfied that such grant will not
cause other Stock Options under the Plan to lose the exemption provided by
Rule 16b-3 promulgated under the Exchange Act, as amended from time to time.    
      (F) No Stock Option Repricing without Shareholder Approval. The exercise
price per Share of any Stock Option granted under the Plan shall not be changed
or modified after the time such Stock Option is granted unless such change or
modification is made with the prior approval of the Company’s shareholders.

Section 7. Restricted Shares

      Restricted Shares awarded under the Plan shall be subject to the following
terms and conditions and such additional terms and conditions not inconsistent
with the terms of the Plan as the Committee deems appropriate. Each Restricted
Share grant shall be evidenced by a Restricted Share Award Agreement, executed
as set forth in Section 5, above, which shall be consistent with the Plan,
including without limitation, the following provisions:



        (A) Price. The purchase price for Restricted Shares shall be any price
set by the Committee and may be zero. Payment in full of the purchase price
shall be made by certified or bank cashier’s check or other form of payment
acceptable to the Company, or, if approved by the Committee, by (1) actual or
constructive delivery of unrestricted Shares having a fair market value on the
date of such delivery equal to the total purchase price, or (2) a combination of
the preceding methods.           (B) Acceptance of Restricted Shares. At the
time of the Restricted Share Award, the Committee may determine that such Shares
shall, after vesting, be further restricted as to transferability or be subject
to repurchase by the Company or forfeiture upon the occurrence of certain events
determined by the Committee, in its sole discretion, and specified in the
Restricted Share Award Agreement. Awards of Restricted Shares must be accepted
by the Participant within 30 days (or such other period as the Committee may
specify at grant) after the grant date by executing the Restricted Share Award
Agreement. The Participant shall not have any rights with respect to the grant
of Restricted Shares unless and until the Participant has executed the
Restricted Share Award Agreement, delivered a fully executed copy thereof to the
Company, and otherwise complied with the applicable terms and conditions of the
Award.

8



--------------------------------------------------------------------------------



 





        (C) Share Restrictions. Subject to the provisions of the Plan and the
applicable Restricted Share Award Agreement, during such period as may be set by
the Committee, in its discretion, and as shall be set forth in the applicable
Restricted Share Award Agreement (the “Restriction Period”), the Participant
shall not be permitted to sell, transfer, pledge, assign, or otherwise encumber
the Restricted Shares. Furthermore, the Committee shall have the authority, in
its sole discretion, to determine the voting rights (which may be full or
limited), dividend rights (which may be full or limited), or other shareholder
rights associated with the Restricted Shares during the Restriction Period,
which rights shall be set forth in the applicable Restricted Share Award
Agreement.           The Committee shall have the authority, in its sole
discretion, to accelerate the time at which any or all of the restrictions shall
lapse with respect to any Restricted Shares or to remove any or all restrictions
after the grant of such Restricted Shares. Unless otherwise determined by the
Committee at or after grant or termination of the Participant’s employment, if
the Participant’s employment by the Company and its parent or subsidiaries
terminates during the Restriction Period, all Restricted Shares held by such
Participant and still subject to restriction shall be forfeited by the
Participant.           (D) Stock Issuances and Restrictive Legends. Upon
execution and delivery of the Restricted Share Award Agreement as described
above and receipt of payment of the full purchase price for the Restricted
Shares subject to such Restricted Share Award Agreement, the Company shall, no
later than 30 days thereafter, issue the Restricted Shares. Restricted Shares
may be issued in the form of a certificate, by book entry, or otherwise, in the
Company’s sole discretion, and shall bear an appropriate restrictive legend.
Notwithstanding the foregoing to the contrary, the Company may, in the
Committee’s sole discretion, issue Restricted Shares (whether or not such
Restricted Shares are, at the time of such issuance, the subject of an Award) to
the trustee of a trust set up by the Committee, consistent with the terms and
conditions of the Plan, to hold such Restricted Shares until the restrictions
thereon have lapsed (in full or in part, in the Committee’s sole discretion),
and the Committee may require that, as a condition of any Restricted Share
Award, the Participant shall have delivered to the Company or such trustee, as
appropriate, a stock power, endorsed in blank, relating to the Restricted Shares
covered by the Award.           (E) Stockholder Rights. Unless otherwise
provided in the applicable Restricted Share Award Agreement, no Participant (or
his executor or administrator or other transferee) shall have any rights of a
stockholder in the Company with respect to the Restricted Shares covered by an
Award unless and until the Restricted Shares have been duly issued and delivered
to him under the Plan.           (F) Expiration of Restriction Period. Upon the
expiration of the Restriction Period without prior forfeiture of the Restricted
Shares (or rights thereto) subject to such Restriction Period, unrestricted
Shares shall be issued and delivered to the Participant.

Section 8. Performance Shares

      Performance Shares awarded under the Plan shall be subject to the
following terms and conditions and such additional terms and conditions not
inconsistent with the terms of the Plan as the Committee deems appropriate. Each
Performance Share grant shall be evidenced by a Performance

9



--------------------------------------------------------------------------------



 



Share Award Agreement, executed as set forth in Section 5, above, which shall be
consistent with the Plan, including without limitation the following provisions:



        (A) Performance Periods and Goals



        (1) The performance period for each Award of Performance Shares shall be
of such duration as the Committee shall establish at the time of the Award (the
“Performance Period”), but in no event less than one calendar year. There may be
more than one Award in existence at any one time, and Performance Periods may
differ.           (2) The Committee shall establish in writing a range of
performance goals (the “Performance Goals”) to be achieved during the
established Performance Period at the time of each Award of Performance Shares
(but in no event later than 90 days after the commencement of the Performance
Period). The Performance Goals shall be determined by the Committee using such
measures of the performance of the Company over the Performance Period as the
Committee shall select, including, without limitation, earnings, return on
capital, revenue, premiums, net income, earnings per share, combined ratio, loss
ratio, expense ratio, assets, equity, cash flows, stock price, total
shareholders return, or any other performance goal approved by the stockholders
of the Company in accordance with Code Section 162(m). Performance Shares
awarded to Participants will be earned as determined by the Committee with
respect to the attainment of the Performance Goals set for the Performance
Period. At the end of each Performance Period, the Committee shall certify the
extent to which the Performance Goals were met during the Performance Period.
Attainment of the highest Performance Goal for the Performance Period will earn
100% of the Performance Shares awarded for the Performance Period; failure to
attain the lowest Performance Goal for the Performance Period will earn none of
the Performance Shares awarded for the Performance Period.          
(3) Attainment of the Performance Goals will be calculated from the consolidated
financial statements of the Company but shall exclude (a) the effects of changes
in federal income tax rates, (b) the effects of unusual, non-recurring, and
extraordinary items as defined by United States generally accepted accounting
principles (“GAAP”), and (c) the cumulative effect of changes in accounting
principles in accordance with GAAP. The Performance Goals may vary for different
Performance Periods and need not be the same for each Participant receiving an
Award for a Performance Period. The Committee may, in its sole discretion,
subject to the limitations of Section 11(J), vary the terms and conditions of
any Performance Share Award, including, without limitation, the Performance
Period and Performance Goals, without stockholder approval, as applied to any
recipient who is not a “covered employee” with respect to the Company as defined
in Code Section 162(m). In the event applicable tax or securities laws change to
permit the Committee discretion to alter the governing performance measures as
they pertain to covered employees without obtaining stockholder approval of such
changes, the Committee shall have sole discretion to make such changes without
obtaining stockholder approval.



        (B) Price. The purchase price for Performance Shares shall be any price
set by the Committee and may be zero. Payment in full of the purchase price
shall be made by certified or bank cashier’s check or other form of payment
acceptable to the Company, or, if approved by

10



--------------------------------------------------------------------------------



 



  the Committee, by (1) delivery of unrestricted Shares having a fair market
value on the date of such delivery equal to the total purchase price, or (2) a
combination of the preceding methods.           (C) Acceptance of Performance
Shares. At the time of the Performance Share Award, the Committee may determine
that such Shares shall, after vesting pursuant to the Performance Period and
Performance Goal provisions described above, be further restricted as to
transferability or be subject to repurchase by the Company or forfeiture upon
the occurrence of certain events determined by the Committee, in its sole
discretion, and specified in the Performance Share Award Agreement. Awards of
Performance Shares must be accepted by the Participant within 30 days (or such
other period as the Committee may specify at grant) after the grant date by
executing the Performance Share Award Agreement. The Participant shall not have
any rights with respect to the grant of Performance Shares unless and until the
Participant has executed the Performance Share Award Agreement, delivered a
fully executed copy thereof to the Company, and otherwise complied with the
applicable terms and conditions of the Award.           (D) Share Restrictions.
Subject to the provisions of the Plan and the applicable Performance Share Award
Agreement, during the Performance Period and any additional Restriction Period
(as defined in Section 7(C), above), the Participant shall not be permitted to
sell, transfer, pledge, assign or otherwise encumber the Performance Shares.
Furthermore, the Committee shall have the authority, in its sole discretion, to
determine the voting rights (which may be full or limited), dividend rights
(which may be full or limited), or other shareholder rights associated with the
Performance Shares during the Restriction Period, which rights shall be set
forth in the applicable Performance Share Award Agreement.           The
Committee shall have the authority, in its sole discretion, to accelerate the
time at which any or all of the restrictions shall lapse with respect to any
Performance Shares. Unless otherwise determined by the Committee at or after
grant or termination of the Participant’s employment, if the Participant’s
employment by the Company and its subsidiaries terminates during the Performance
Period or the Restriction Period, all Performance Shares held by such
Participant and still subject to restriction shall be forfeited by the
Participant.           (E) Stock Issuances and Restrictive Legends. Despite the
execution and delivery of the Performance Share Award Agreement as described
above, the Company shall have no obligation to issue the Performance Shares
prior to the vesting of the Performance Shares, provided that the Company shall
issue the Performance Shares no later than 30 days after such vesting and after
payment in full of the purchase price for such Performance Shares. Performance
Shares may be issued, whenever issued, in the form of a certificate, by book
entry, or otherwise, in the Company’s sole discretion, and shall bear such
restrictive legend as is consistent with applicable restrictions, if any,
including without limitation those represented by the Performance Period and
Performance Goals and those described in Section 8(D), above. The Committee may
require that, whenever issued, the Performance Shares be issued to and held by
the Company or a trustee until the restrictions on such Performance Shares have
lapsed (in full or in part), and that, as a condition of any Performance Share
Award, the Participant shall have delivered a stock power, endorsed in blank,
relating to the Performance Shares covered by the Award.          
(F) Stockholder Rights. Unless otherwise provided in the applicable Performance
Share Award Agreement, no Participant (or his executor or administrator or other
transferee) shall have any rights of a stockholder in the Company with respect
to the Performance Shares covered by

11



--------------------------------------------------------------------------------



 



  an Award unless and until the Performance Shares have been duly issued and
delivered to him under the Plan.           (G) Expiration of Restriction Period.
Subject to fulfillment of the terms and conditions of the applicable Performance
Share Award Agreement and any other vesting requirements related to the
applicable Performance Period or Performance Goals, upon the expiration of the
Restriction Period without prior forfeiture of the Performance Shares (or rights
thereto) subject to such Restriction Period, unrestricted Shares shall be issued
and delivered to the Participant.           (H) Termination of Employment. If a
Participant’s employment by the Company and its subsidiaries terminates before
the end of any Performance Period due to the Participant’s death, disability (as
defined by the Committee in its discretion at the time of grant and set forth in
the Performance Share Award Agreement), or Change in Control, the Committee,
taking into consideration the performance of such Participant, the level of
attainment of the Participant’s Performance Goals and the performance of the
Company over the Performance Period, may authorize the issuance to such
Participant (or his legal representative or designated beneficiary) of all or a
portion of the Performance Shares which would have been issued to him had his
employment continued to the end of the Performance Period. If the Participant’s
employment by the Company and its subsidiaries terminates before the end of any
Performance Period for any other reason, all Performance Shares shall be
forfeited.

Section 9. Performance Units

      The Committee may award performance units under the Plan (“Performance
Units”), which shall represent the right of the Participant to receive an amount
equal to the value related to the Performance Units awarded, such value to be
determined in the manner established by the Committee at the time of the Award,
but may not be less than a value per Performance Unit equal to the Fair Market
Value of a Share. For each calendar year, the maximum number of Performance
Units which may be granted to any individual during that year shall not exceed
100,000 Performance Units. Each Performance Unit grant shall be evidenced by a
Performance Unit Award Agreement as provided in Section 5, above, which shall be
consistent with the Plan, including without limitation the following provisions:



        (A) Establishment of Performance Accounts. At the time of an Award
consisting in whole or in part of Performance Units, the Company shall establish
an account (the “Performance Account”) in the name of the Participant to whom
such Performance Units are awarded. Performance Units awarded to a Participant
shall be credited to such Participant’s Performance Account.          
(B) Performance Periods and Goals.



        (1) The Performance Period for each Award of Performance Units shall be
of such duration as the Committee shall establish at the time of the Award, but
in no event less than one calendar year. There may be more than one Award
outstanding at any one time, and Performance Periods may differ for different
Awards.           (2) The Committee shall establish in writing a range of
Performance Goals to be achieved during the established Performance Period at
the time of each Award of Performance Units (but in no event later than 90 days
after the commencement of the

12



--------------------------------------------------------------------------------



 



  Performance Period). The Performance Goals shall be determined by the
Committee using such measures of the performance of the Company over the
Performance Period as the Committee shall select, including without limitation
earnings, return on capital, revenue, premiums, net income, earnings per share,
combined ratio, loss ratio, expense ratio, assets, equity, cash flows, stock
price, total shareholders return, or any other performance goal approved by the
stockholders of the Company in accordance with Code Section 162(m). Performance
Units awarded to Participants will be earned as determined by the Committee with
respect to the attainment of the Performance Goals set for the Performance
Period. At the end of each Performance Period, the Committee shall certify the
extent to which the Performance Goals were met during the Performance Period.
Attainment of the highest Performance Goal for the Performance Period will earn
100% of the Performance Units awarded for the Performance Period; failure to
attain the lowest Performance Goal for the Performance Period will earn none of
the Performance Units awarded for the Performance Period.          
(3) Attainment of the Performance Goals will be calculated from the consolidated
financial statements of the Company but shall exclude (a) the effects of changes
in federal income tax rates, (b) the effects of unusual, non-recurring, and
extraordinary items as defined by GAAP, and (c) the cumulative effect of changes
in accounting principles in accordance with GAAP. The Performance Goals may vary
for different Performance Periods and need not be the same for each Participant
receiving an Award for a Performance Period. The Committee may, in its sole
discretion, subject to the limitations of Section 11(J), vary the terms and
conditions of any Performance Unit Award, including without limitation the
Performance Period and Performance Goals, without stockholder approval, as
applied to any recipient who is not a “covered employee” with respect to the
Company as defined in Code Section 162(m). In the event applicable tax or
securities laws change to permit the Committee discretion to alter the governing
performance measures as they pertain to covered employees without obtaining
stockholder approval of such changes, the Committee shall have sole discretion
to make such changes without obtaining stockholder approval.



        (C) Rights and Benefits During Performance Period. The Committee may
provide that amounts equivalent to interest at such rates as the Committee may
determine shall be payable with respect to Performance Units. All amounts
payable pursuant to this Section 9(C) shall be credited for valuation purposes
to the Participant’s Performance Account.           (D) Payment Respecting
Performance Units.



        (1) Performance Units shall be earned to the extent that the terms and
conditions of the Plan and the applicable Performance Unit Award Agreement are
met. Notwithstanding the foregoing, Performance Units and any other amounts
credited to the Participant’s Performance Account shall be payable to the
Participant only when, if, and to the extent that the Committee determines to
make such payment.           (2) Any payment determination with respect to each
Award of Performance Units and the corresponding Performance Period shall be
made by the Committee during the first two months following the end of the
Performance Period.

13



--------------------------------------------------------------------------------



 





        (3) Payment for Performance Units and any related amounts equivalent to
interest may be made in a lump sum or in installments, in cash, Shares, other
Awards, other property, or a combination thereof, and may have such other terms
as the Committee may determine.



        (E) Termination of Employment. If a Participant’s employment by the
Company and its subsidiaries terminates before the end of any Performance Period
due to the Participant’s death, disability (as defined by the Committee in its
discretion at the time of Grant and set forth in the Performance Unit Award
Agreement), or Change in Control, the Committee, taking into consideration the
performance of such Participant, the level of attainment of the Participant’s
Performance Goals and the performance of the Company over the Performance
Period, may authorize the payment to such Participant (or his legal
representative or designated beneficiary) of all or a portion of the amount
which would have been paid to him had his employment continued to the end of the
Performance Period. If the Participant’s employment by the Company and its
subsidiaries terminates for any other reason, all Performance Units and amounts
credited to the Participant’s Performance Account shall be forfeited.

Section 10. Other Stock-Based Awards

      The Committee is authorized, subject to limitations under applicable law,
to grant such other Awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, the
Stock and factors that may influence the value of the Stock, as deemed by the
Committee to be consistent with the purposes of the Plan, including, without
limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Stock, purchase rights for Stock, Awards with
value and payment contingent upon performance of the Company or any other
factors designated by the Committee and Awards valued by reference to the book
value of Stock or the value of securities of or the performance of specified
Subsidiaries (“Other Stock-Based Awards”). The Committee shall determine the
terms and conditions of such Awards. Stock issued pursuant to an Award in the
nature of a purchase right granted under this Section 10 shall be purchased for
such consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, or other property, as
the Committee shall determine. Cash awards, as an element of or supplement to
any other Award under the Plan, may be granted pursuant to this Section 10.

Section 11. Other Provisions

      (A) Adjustments upon Changes in Capitalization. In the event the Company
changes its outstanding Shares by reason of stock splits, stock dividends, or
any other increase or reduction of the number of outstanding Shares without
receiving consideration in the form of money, services, or property deemed
appropriate by the Board, the aggregate number of Shares subject to the Plan
shall be proportionately adjusted, and the number of Shares and the option price
for each Share subject to the unexercised portion of any then outstanding Award
shall be proportionately adjusted with the objective that the Participant’s
proportionate interest in the Company shall remain the same as before the change
without any change in the total option price applicable to the unexercised
portion of the then outstanding Awards, all as determined by the Committee in
its sole discretion.

      In the event of any other recapitalization or any merger, consolidation,
or other reorganization of the Company, the Committee shall make such
adjustment, if any, as it may deem appropriate to

14



--------------------------------------------------------------------------------



 



accurately reflect the number and kind of Shares deliverable, and the option
prices payable, upon subsequent exercise of any then outstanding Awards, as
determined by the Committee in its sole discretion.

      The Committee’s determination of the adjustments appropriate to be made
under this Section 11(A) shall be conclusive upon all Participants and other
Eligible Employees under the Plan. Notwithstanding anything in this
Section 11(A) to the contrary, any adjustment made under this Section 11(A)
shall be made in a manner that will not constitute a “modification” within the
meaning defined in Code Section 424(h).

      (B) Change in Control



        (1) Impact of Event. Notwithstanding any provision of this Plan or any
Award Agreement to the contrary (unless such Award Agreement contains a
provision referring specifically to this Section 11(B) and stating that this
Section 11(B) shall not be applicable to the Award evidenced by such Award
Agreement), if a Change in Control or a Potential Change in Control (each as
defined below) occurs, then:



        (a) Any and all Stock Options theretofore granted and not fully vested
shall thereupon become vested and exercisable in full and shall remain so
exercisable in accordance with their terms, and the restrictions applicable to
any or all Restricted Shares, Performance Shares, and Performance Units shall
lapse and such Shares and Awards shall be fully vested; provided that no Stock
Option or other Award right which has previously been exercised or otherwise
terminated shall become exercisable; and           (b) The Company may, at its
option, terminate any or all outstanding, unexercised Stock Options and portions
thereof not more than 30 days after such Change in Control or Potential Change
in Control; provided that the Company shall, upon such termination and with
respect to each Stock Option so terminated, pay to the Participant of each
terminated Stock Option (or such Participant’s transferee, if applicable) cash,
less applicable withholding taxes, in an amount equal to the difference between
the option price, as described in Section 6(C), and the “Change in Control
Price” (as defined in Section 11(B)(4)) as of the date such Change in Control or
such Potential Change in Control is determined to have occurred or such other
date as the Company may determine prior to the Change in Control; and provided
further that if such Change in Control Price is less than such option price,
then the Board may, in its sole discretion, terminate such Stock Option without
any payment.



        (2) Definition of Change in Control. For purposes of Section 11(B)(1), a
Change in Control means the happening of any of the following:



        (a) When any “person” as defined in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d) and 14(d) thereof, including a “group” as defined
in Section 13(d) of the Exchange Act, but excluding the Company and any
subsidiary and any employee benefit plan sponsored or maintained by the Company
or any subsidiary (including any trustee of such plan acting as trustee) and
excluding State Automobile Mutual Insurance Company, directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act,
as amended from time to time), of securities of the Company representing

15



--------------------------------------------------------------------------------



 



  20% or more of the combined voting power of the Company’s then outstanding
securities; or           (b) When, during any period of 24 consecutive months
during the existence of the Plan, the individuals who, at the beginning of such
period, constitute the Board (the “Incumbent Directors”) cease for any reason
other than death to constitute at least a majority of the Board; provided,
however, that a director who was not a director at the beginning of such
24-month period shall be deemed to have satisfied such 24-month requirement (and
be an Incumbent Director) if such director was elected by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually (because they were
directors at the beginning of such 24-month period) or by prior operation of
this Section 11(B)(2)(b); or           (c) The occurrence of a transaction
requiring shareholder approval for the acquisition of the Company by an entity
other than the Company or subsidiary through purchase of assets, by merger or
otherwise; or           (d) The occurrence of a “Rule 13e-3 transaction” (as
defined in Rule 13e-3 under the Exchange Act) requiring approval by the
shareholders of the Company.



        (3) Definition of Potential Change in Control. For purposes of
Section 11(B)(1), a Potential Change in Control means the happening of any one
of the following:



        (a) The approval by shareholders of an agreement by the Company, the
consummation of which would result in a Change in Control of the Company as
defined in Section 11(B)(2) above; or           (b) The acquisition of
beneficial ownership, directly or indirectly, by any entity, person or group
(other than the Company, a subsidiary or any Company employee benefit plan
(including any trustee of such plan acting as such trustee) and other than State
Automobile Mutual Insurance Company) of securities of the Company representing
20% or more of the combined voting power of the Company’s outstanding securities
and the adoption by the Board of a resolution to the effect that a Potential
Change in Control of the Company has occurred for purposes of this Plan.



        (4) Definition of Change in Control Price. For purposes of this
Section 11, Change in Control Price means the highest price per share bid or
paid, as applicable, in any transaction reported by the National Association of
Securities Dealers on the Nasdaq National Market System or otherwise or on any
stock exchange on which the Shares are listed or paid or offered in any bona
fide transaction related to a potential or actual Change in Control of the
Company at any time during the 60-day period immediately preceding the
occurrence of the Change in Control (or, where applicable, the occurrence of the
Potential Change in Control event).

      (D) Compliance with Law and Approval of Regulatory Bodies. No right under
the Plan shall be exercisable and no Shares will be delivered under this Plan
except in compliance with all applicable Federal and State laws and regulations
including, without limitation, compliance with withholding tax requirements,
compliance with Federal and State securities laws and regulations and with the
rules of all domestic stock exchanges on which the Company’s Shares may be
listed. Any Share certificate issued to evidence shares for which a Stock Option
is exercised may bear legends and statements the Committee shall deem advisable
to assure compliance with Federal and State laws

16



--------------------------------------------------------------------------------



 



and regulations, to implement buy-sell restrictions, or for other purposes
deemed appropriate by the Committee. No Stock Option shall be exercisable and no
Shares will be delivered under this Plan, until the Company has obtained consent
or approval from regulatory bodies, Federal or State, having jurisdiction over
such matters as the Committee may deem advisable. The Company shall not be
required to deliver any Shares or other securities under the Plan prior to such
registration or other qualification of such Shares or other securities under any
State or Federal law, rule or regulation as the Committee shall determine to be
necessary or advisable.

      In the case of the exercise of any Stock Option by a person or estate
acquiring the right to exercise the Stock Option by bequest or inheritance, the
Committee may require reasonable evidence as to the ownership of the Stock
Option and may require consents and releases of taxing authorities that it may
deem advisable.

      The Committee may require each person acquiring Shares under the Plan
(1) to represent and warrant to and agree with the Company in writing that such
person is acquiring the Shares without a view to the distribution thereof, and
(2) to make such additional representations, warranties, and agreements with
respect to the investment intent of such person or persons as the Committee may
reasonably request. Any certificates for such Shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.

      All Shares or other securities delivered under the Plan shall be subject
to such stop-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Shares are then
listed, and any applicable federal or state securities law, and the Committee
may cause a legend or legends to be put on any certificates evidencing such
Shares to make appropriate reference to such restrictions.

      (E) No Right to Employment. The adoption of the Plan, its operation, any
document describing or referring to the Plan, or any part thereof, or the grant
of one or more Awards to an Eligible Employee of the Company or any of its
subsidiaries shall not confer upon any Participant under this Plan any right to
continue in the employ of the Company or its subsidiaries or any other
affiliated entity, or shall not in any way affect the right and power of the
Company to terminate the employment of any Participant under this Plan at any
time with or without assigning a reason therefor, to the same extent as the
Company might have done if this Plan had not been adopted.

      (F) Restriction on Exercise After Termination. Notwithstanding any
provision of this Plan to the contrary, no unexercised right created under this
Plan (an “Unexercised Right”) and held by a Participant on the date of
termination of such Participant’s employment by the Company and its subsidiaries
for any reason shall be exercisable after such termination if, prior to such
exercise, the Participant violates any non-competition or confidentiality
agreement or similar provision set forth in the Award Agreement pursuant to
which such Unexercised Right was awarded.

      (G) Successors in Interest. This Plan shall be binding upon, inure to the
benefit of, and be enforceable by and against successors, assignees and
transferees of the Company and, if appropriate, the personal representatives and
heirs of the Eligible Employee.

      (H) Rights as a Stockholder. No Participant or his executor or
administrator or other transferee shall have any rights of a stockholder in the
Company with respect to the Shares covered by an Award unless and until such
Shares have been duly issued and delivered to him under the Plan.

17



--------------------------------------------------------------------------------



 



      (I) Acceleration of Rights. The Committee shall have the authority, in its
discretion, to accelerate the time at which a Stock Option or other Award right
shall be exercisable whenever it may determine that such action is appropriate
by reason of changes in applicable tax or other laws or other changes in
circumstances occurring after the grant of the Award.

      (J) Interpretation, Amendment or Termination of the Plan. The
interpretation by the Committee of any provision of the Plan or of any Award
Agreement executed pursuant to the grant of an Award under the Plan shall be
final and conclusive upon all Participants or transferees under the Plan. The
Board, without further action on the part of the stockholders of the Company,
may from time to time alter, amend, or suspend the Plan or may at any time
terminate the Plan, provided that: (1) no such action shall materially and
adversely affect any outstanding Stock Option or other right under the Plan
without the consent of the holder of such Stock Option or other right; and
(2) except for the adjustments provided for in Section 11(A), above, no
amendment may be made by Board action without stockholder approval if the
amendment would (a) materially increase the benefits accruing to Participants
under the Plan, (b) materially increase the number of Shares which may be issued
under the Plan, (c) materially modify the requirements as to eligibility for
participation in the Plan, (d) extend the maximum option period of Stock
Options, or (e) effect any other change which requires stockholder approval
under applicable law or regulation. Subject to the above provisions, the Board
shall have authority to amend the Plan to take into account changes in
applicable tax and securities laws and accounting rules, as well as other
developments.

      (K) Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments or
deliveries of Shares not yet made by the Company to a Participant or transferee
nothing contained herein shall give any such Participant or transferee any
rights that are greater than those of a general creditor of the Company. The
Committee may authorize the creation of trusts or other arrangements to meet
obligations created under the Plan to deliver Shares or payments hereunder
consistent with the foregoing.

      (L) Protection of Board and Committee. No member of the Board or the
Committee shall have any liability for any determination or other action made or
taken in good faith with respect to the Plan or any Award granted under the
Plan.

      (M) Government Regulations. Notwithstanding any provision of the Plan or
any Award Agreement executed pursuant to the Plan, the Company’s obligations
under the Plan and such Award Agreement shall be subject to all applicable laws,
rules, and regulations and to such approvals as may be required by any
governmental or regulatory agencies, including without limitation any stock
exchange on which the Company’s Shares may then be listed.

      (N) Genders and Numbers. When permitted by the context, each pronoun used
in the Plan shall include the same pronoun in other genders and numbers.

      (O) Captions. The captions of the various sections of the Plan are not
part of the context of the Plan, but are only labels to assist in locating those
sections, and shall be ignored in construing the Plan.

      (P) Effective Date of the Plan. This Plan was originally effective on
July 1, 2000. This Plan as amended and restated shall be effective upon approval
by the shareholders of the Company (the “Effective Date”). This Plan as amended
and restated shall be submitted to the shareholders of the

18



--------------------------------------------------------------------------------



 



Company for approval at the Company’s 2005 annual meeting of shareholders,
anticipated to be held on May 11, 2005.

      (Q) Duration of the Plan. Unless previously terminated by the Board, this
Plan shall terminate ten years from the original effective date of July 1, 2000
and no Award shall be granted under it thereafter, but such termination shall
not affect any Award theretofore granted.

      (R) Governing Law. The Plan shall be construed and governed by the laws of
the State of Ohio.

      (S) Withholding Tax. The Company, at its option, shall have the right to
require the Participant or any other person receiving Shares, Restricted Shares,
Performance Shares or Performance Units (including cash payments) to pay the
Company the amount of any taxes which the Company is required to withhold with
respect to such Shares, Restricted Shares, Performance Shares, or Performance
Units or, in lieu of such payment, to retain or sell without notice a number of
such Shares subject to the applicable Award sufficient to cover the amount
required to be so withheld. The Company, at its option, shall have the right to
deduct from all dividends paid with respect to Shares, Restricted Shares,
Performance Shares, and Performance Units the amount of any taxes which the
Company is required to withhold with respect to such dividend payments. The
Company, at its option, shall also have the right to require a Participant to
pay to the Company the amount of any taxes which the Company is required to
withhold with respect to the receipt by the Participant of Shares pursuant to
the exercise of a Stock Option, or, in lieu thereof, to retain, or sell without
notice, a number of Shares sufficient to cover the amount required to be
withheld. The obligations of the Company under the Plan shall be conditional on
such payment or other arrangements acceptable to the Company.

      (T) Savings Clause. In case any one or more of the provisions of this Plan
or any Award shall be held invalid, illegal, or unenforceable in any respect,
the validity, legality, and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby, and the invalid, illegal, or
unenforceable provision shall be deemed null and void; however, to the extent
permissible by law, any provision which could be deemed null and void shall
first be construed, interpreted, or revised retroactively to permit this Plan or
such Award, as applicable, to be construed so as to foster the intent of this
Plan. This Plan and all Awards are intended to comply in all respects with
applicable law and regulation, including Code Section 422, Rule 16b-3 under the
1934 Act (with respect to persons subject to Section 16 of the 1934 Act
(“Reporting Persons”)), and Code Section 162(m) (with respect to covered
employees as defined under Code Section 162(m) (“Covered Employees”)). In case
any one or more of the provisions of this Plan or any Award shall be held to
violate or be unenforceable in any respect under Code Section 422, Rule 16b-3,
or Code Section 162(m), then, to the extent permissible by law, any provision
which could be deemed to violate or be unenforceable under Code Section 422,
Rule 16b-3, or Code Section 162(m) shall first be construed, interpreted, or
revised retroactively to permit the Plan or such Award, as applicable, to be in
compliance with Code Section 422, Rule 16b-3, and Code Section 162(m).
Notwithstanding anything in this Plan to the contrary, the Committee, in its
sole discretion, may bifurcate the Plan so as to restrict, limit, or condition
the use of any provision of this Plan to Participants who are Reporting Persons
or Covered Employees without so restricting, limiting, or conditioning this Plan
with respect to other Participants.

19